Citation Nr: 1110234	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUES

1.   Entitlement to an initial compensable evaluation for hepatitis B.

2.  Entitlement to an initial compensable evaluation for hepatitis C.

3.  Entitlement to a 10 percent disability evaluation based upon multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  That decision granted service connection for hepatitis B and hepatitis C and assigned separate noncompensable evaluations effective from August 31, 2007.  The July 2008 rating decision also denied entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on August 18, 2009, in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to issue a statement of the case.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in December 2007 in connection with his claims for service connection for hepatitis B and hepatitis C.  However, the examiner did not address all of the pertinent rating criteria.  In this regard, the Board notes that the Veteran's service-connected hepatitis B and hepatitis C are currently assigned separate noncompensable evaluations pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354.  Although the examiner did state that the Veteran had frequent symptoms, he did not identify the actual symptomatology.  For example, he did not specifically address whether the Veteran has fatigue, malaise, anorexia, or nausea.  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected hepatitis B and hepatitis C.

In addition, the Board notes that the July 2008 rating decision also denied entitlement to a 10 percent disability evaluation based upon multiple noncompensable service-connected disabilities.  The Veteran's representative submitted a statement in September 2008 indicating that the Veteran wanted to appeal all of the issues listed in the July 2008 rating decision.  To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of the case addressing the issue of entitlement to a 10 percent disability evaluation based upon multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hepatitis B and C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, the examiner should address whether the Veteran has fatigue, malaise, and anorexia, and if so, the frequency of each symptom.  He or she should also indicate whether there is weight loss (or other indication of malnutrition) or hepatomegaly and a requirement for dietary restriction or continuous medication.  The examiner should further state the duration of any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  It should be noted that "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  In addition, the examiner should state whether there is serologic evidence of a hepatitis C infection, and if possible, state which symptoms are due to hepatitis B and which symptoms are due to hepatitis C.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

